Case: 19-20524      Document: 00515312335        Page: 1     Date Filed: 02/17/2020




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                   No. 19-20524                       February 17, 2020
                                 Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk



UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

JUAN ALBERTO CANTU-SIGUERO,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                 No. 4:19-CR-78-1




Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *

      Juan Cantu-Siguero appeals his conviction of illegal reentry after



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 19-20524     Document: 00515312335      Page: 2   Date Filed: 02/17/2020


                                  No. 19-20524

deportation in violation of 8 U.S.C. § 1326(a) and (b)(1). Cantu-Siguero entered
a conditional guilty plea, reserving his right to appeal the denial of his motion
to dismiss.

      Cantu-Siguero contends that the district court erred in denying his
motion to dismiss the indictment. He contends that his original removal order
was void because the immigration judge lacked jurisdiction to issue it, given
that it followed a defective notice to appear that failed to specify a date and
time for the removal hearing. In the alternative, Cantu-Siguero contends that
he either satisfies or is excused from the 8 U.S.C. § 1326(d) requirements to
attack his removal proceeding collaterally.

      Cantu-Siguero acknowledges that his contentions are foreclosed by
United States v. Pedroza-Rocha, 933 F.3d 490 (5th Cir.), petition for cert. filed
(U.S. Nov. 6, 2019) (No. 19-6588), and Pierre-Paul v. Barr, 930 F.3d 684 (5th
Cir.), petition for cert. filed (U.S. Dec. 16, 2019) (No. 19-779). He explains that
he has raised them on appeal to preserve further review. The government has
filed an unopposed motion for summary affirmance, agreeing that the points
are foreclosed under Pedroza-Rocha and Pierre-Paul. In the alternative, the
government requests an extension of time to file its brief.

      Summary disposition is proper where, inter alia, the position of one party
is “clearly right as a matter of law so that there can be no substantial question
as to the outcome of the case.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158,
1162 (5th Cir. 1969). Because Cantu-Siguero’s arguments are foreclosed by
this court’s precedent, there is no substantial question as to the outcome.
See id. Accordingly, the motion for summary affirmance is GRANTED, the
alternative motion for an extension is DENIED as unnecessary, and the judg-
ment is AFFIRMED.



                                        2